Judgment of the Supreme Court, New York County (Jerome Hornblass, J.), rendered October 30, 1987, convicting defendant, after a jury trial, of burglary in the third degree and sentencing him, as a second felony offender, to an indeter*267mínate prison term of from 3 Vi to 7 years, unanimously affirmed.
In this prosecution for the burglary of a restaurant, the only issue raised concerns the court’s charge to the jury with respect to the requirement that guilt be proven beyond a reasonable doubt. Aside from a possible failure to properly preserve the precise point made on appeal we have held that a change defining a reasonable doubt as a doubt for which a juror can "give a reason” is not erroneous (People v Santiago, 164 AD2d 824).
In any event, there was overwhelming proof of the defendant’s guilt. Concur—Sullivan, J. P., Milonas, Rosenberger, Ellerin and Rubin, JJ.